Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Non-Final Office Action is responsive to the communication received 03/03/2021.

Election/Restrictions
	Applicant’s election in the Reply filed on 03/3/2021 of Group I, claims 78-91 is acknowledged.
Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).  
Applicant has elected in the Reply filed on 03/3/2021 the following species: 
	A. the sample comprises a polymerase (claim 82)
	B. the affinity moiety of the template nucleic acids and the capture moiety is biotin (claim 86)
	C. the trasnsposase is contacted with SDS (claim 89)
	D. the transposon sequence is a UMI 
	E.  A single specific species selection of what step "(c)" comprises.  For example, the Applicant could elect "hybridizing the template nucleic acids with the capture probes (claim 84)

Because applicant did not distinctly and specifically point out the supposed errors in the species election requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).
The Restriction/Election Requirements are thus deemed proper and are made FINAL.
Claims 78-97 are pending.
Claims 92-97 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Election was made without traverse in the Reply filed on 03/03/2021.
Claims 78-91 are under examination in this Office Action.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

	Claims 78-91 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shendure et al. (8/8/2013) US Patent Application Publication 2013/0203605 A1 cited in the 11/20/2019 IDS (hereinafter known as "Shendure").
	With regards to claims 78-91, Shendure teaches:
	a) as in claims 78-91, a method of preparing a population of target nucleic acids for sequencing comprising: (a) providing a substrate having a surface comprising capture probes; (b) contacting the surface with a reaction volume comprising a plurality of template nucleic acids and transposomes, wherein each transposome comprises a transposon sequence and a transposase, wherein the template nucleic acids are prepared by contacting a target nucleic acid with the plurality of transposomes in the presence of the surface; (c) associating the template nucleic acids with the capture probes; and (d) sequencing the template nucleic acids on the surface; comprising amplifying the associated template nucleic acids after (c) and before (d); wherein the amplifying comprises bridge amplification on the surface; wherein (a) comprises providing a sample comprising the target nucleic acid and the transposomes; wherein the sample comprises a polymerase; wherein the capture probes comprise nucleic acids; wherein (c) comprises hybridizing the template nucleic acids with the capture probes; wherein (c) comprises preparing single-stranded template nucleic acids prior to hybridizing;  wherein the plurality of template nucleic acids comprises an affinity moiety that is biotin and the capture probes comprises an affinity moiety that is avidin or streptavidin; wherein the transposon sequence comprises a fragmentation site and the method comprises cleaving the fragmentation site; wherein the fragmentation site is cleaved after (c); wherein the transposase is removed from the template nucleic acids after (b) or after ( c) by contacting the transposase with SDS; wherein at least one transposome is different from at least one other transposome; wherein sequencing on the surface comprises determining the proximity of sequences obtained from the template nucleic acids in a linear representation of the target nucleic acid sequence by determining the physical proximity of the captured template nucleic acids on the surface (see Figure 10, Figure 12, [0006], [0054], [0055], [0154] to [0189] and [0202]).
	Thus, Shendure anticipates the present claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 78-91 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-17 of U.S. Patent Number 10443087.  
	Although the conflicting claims are not identical, they are not patentably distinct from each other because the present claim 79 is drawn to a method of preparing a population of target nucleic acids for sequencing comprising: (a) providing a substrate having a surface comprising capture probes; (b) contacting the surface with a reaction volume comprising a plurality of template nucleic acids and transposomes, wherein each transposome comprises a transposon sequence and a transposase, wherein the template nucleic acids are prepared by contacting a target nucleic acid with the plurality of transposomes in the presence of the surface; (c) associating the template nucleic acids with the capture probes; and (d) sequencing the template nucleic acids on the surface and claim 1 in U.S. Patent Number 10443087 is drawn to a method of preparing a population of target nucleic acids for sequencing comprising: (a) providing a substrate having a surface comprising capture probes; (b) contacting the surface with a reaction volume comprising a plurality of template nucleic acids and transposomes, wherein each transposome comprises a transposon sequence and a transposase, wherein the template nucleic acids are prepared by contacting a target nucleic acid with a plurality of transposomes; and (c) associating the template nucleic acids with the capture probes in the presence of a recombinase.
Therefore, the present claims are obvious in view of the claims of U.S. Patent Number 10443087.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Christian Boesen whose telephone number is 571-270-1321.  The Examiner can normally be reached on Monday-Friday 9:00 AM to 5:00 PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Heather Calamita can be reached at 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
/CHRISTIAN C BOESEN/Primary Examiner, Art Unit 1639